DETAILED ACTION
1.	This Final Office Action is in response to the Response filed April 28, 2021.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Mawer reference (WIPO 2015/138183A1) in view of the Sugito reference (CN 1654827A).
5.	Regarding claim 11, the Mawer reference further discloses:
a turbocharger (1) comprising:
a housing (11, 12) having a hollow shape (FIG. 1); 
a rotary shaft (60) rotatably supported by the housing (Page 5, lines 4-6);
a turbine (40) disposed in one end portion in an axial direction in the rotary shaft (60) (FIG. 1); and 
a compressor (50) disposed in the other end portion in the axial direction in the rotary shaft (60) (FIG. 1), wherein a textured portion (66) and a column portion (69) are disposed along the axial direction in the other end portion of the rotary shaft (60) (FIG. 2),
wherein a textured portion hole (FIG. 2) into which the textured portion is attached (Page 6, lines 26-32) and a fitting hole (FIG. 2) into which the column portion (69) is fitted are disposed along the axial direction in the compressor (50) (FIG. 2);
textured portion (66) and the textured portion hole (FIG. 2), and
wherein the column portion (69) is disposed on a side of the other end portion of the rotary shaft from the screw portion (FIG. 2—on the further side on the other end side), and the textured portion (66) is disposed on a side of an attachment surface of the compressor (50) from the fitting hole (FIG. 2—the textured portion is closer to the center of the shaft than the column portion).
The Mawer reference discloses the invention as essentially claimed.  However, the Mawver reference fails to disclose that the textured portion is a screw connection.  
The Sugito reference teaches that it is well known in the art of turbochargers to provide as taught in (FIG.  4) where the textured portion is a screw connection (FIG. 4).  Such configurations/structures would allow a secure fit (FIG. 4).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the turbocharger of the Mawer reference, such that the turbocharger further includes a textured portion that is a screw connection, as clearly suggested and taught by the Sugito reference, in order to allow a secure fit (FIG. 4).     
6.	Regarding claim 12, the Mawer reference further discloses:
wherein an outer diameter dimension of the column portion is set to be smaller than an inner diameter dimension of the textured portion hole (FIG. 2).
The Sugito reference teaches that it is well known in the art of turbochargers to provide as taught in (FIG.  4) where the textured portion is a screw connection (FIG. 4).  Such configurations/structures would allow a secure fit (FIG. 4).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the turbocharger of the Mawer reference, such that the turbocharger further includes a textured portion that is a screw connection, as clearly suggested and taught by the Sugito reference, in order to allow a secure fit (FIG. 4).     
7.	Regarding claim 13, the Mawer reference further discloses:
wherein the textured portion hole and the fitting hole are disposed on a side of an attachment (FIG. 2—the object with hash marks to the right of the compressor wheel in (FIG. 2) can be considered an attachment).
The Sugito reference teaches that it is well known in the art of turbochargers to provide as taught in (FIG.  4) where the textured portion is a screw connection (FIG. 4).  Such configurations/structures would allow a secure fit (FIG. 4).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the turbocharger of the Mawer reference, such that the turbocharger further includes a textured portion that is a screw connection, as clearly suggested and taught by the Sugito reference, in order to allow a secure fit (FIG. 4).     
8.	Regarding claim 14, the Mawer reference further discloses:
wherein the textured portion hole and the fitting hole are disposed on a side of a tip portion of the compressor from a largest outer diameter position of the compressor (FIG. 2).
The Sugito reference teaches that it is well known in the art of turbochargers to provide as taught in (FIG.  4) where the textured portion is a screw connection (FIG. 4).  Such configurations/structures would allow a secure fit (FIG. 4).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the turbocharger of the Mawer reference, such that the 
turbocharger further includes a textured portion that is a screw connection, as clearly suggested and taught by the Sugito reference, in order to allow a secure fit (FIG. 4).     
9.	Regarding claim 15, the Mawer reference further discloses:
wherein the textured portion hole and the fitting hole are open toward a side of an attachment surface of the compressor, and are closed toward a side of a tip portion of the compressor (FIG. 2).
The Sugito reference teaches that it is well known in the art of turbochargers to provide as taught in (FIG.  4) where the textured portion is a screw connection (FIG. 4).  Such configurations/structures would allow a secure fit (FIG. 4).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the turbocharger of the Mawer reference, such that the turbocharger further includes a textured portion that is a screw connection, as clearly suggested and taught by the Sugito reference, in order to allow a secure fit (FIG. 4).     
10.	Regarding claim 16, the Mawer reference further discloses:
wherein the textured portion hole and the fitting hole are open toward a side of an attachment surface and a side of a tip portion of the compressor (FIG. 2).
The Sugito reference teaches that it is well known in the art of turbochargers to provide as taught in (FIG.  4) where the textured portion is a screw connection (FIG. 4).  Such configurations/structures would allow a secure fit (FIG. 4).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the turbocharger of the Mawer reference, such that the 
turbocharger further includes a textured portion that is a screw connection, as clearly suggested and taught by the Sugito reference, in order to allow a secure fit (FIG. 4).     
11.	Regarding clam 17, the Mawer reference further discloses:
wherein the other end portion of the rotary shaft protrudes to the side of the tip portion of the compressor, and has a tapered shape (FIG. 2).
The Sugito reference teaches that it is well known in the art of turbochargers to provide as taught in (FIG.  4) where the textured portion is a screw connection (FIG. 4).  Such configurations/structures would allow a secure fit (FIG. 4).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the turbocharger of the Mawer reference, such that the turbocharger further includes a textured portion that is a screw connection, as clearly suggested and taught by the Sugito reference, in order to allow a secure fit (FIG. 4).     
12.	Regarding claim 18, the Mawer reference further discloses:
wherein the textured portion hole and the fitting hole are disposed on a side of an attachment surface of the compressor from a largest outer diameter position of the compressor (FIG. 2).
The Sugito reference teaches that it is well known in the art of turbochargers to provide as taught in (FIG.  4) where the textured portion is a screw connection (FIG. 4).  Such configurations/structures would allow a secure fit (FIG. 4).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the turbocharger of the Mawer reference, such that the turbocharger further includes a textured portion that is a screw connection, as clearly suggested and taught by the Sugito reference, in order to allow a secure fit (FIG. 4).     
13.	Regarding claim 19, the Mawer reference further discloses:
wherein the textured portion hole and the fitting hole are disposed on a side of a tip portion of the compressor from a largest outer diameter position of the compressor (FIG. 2).
The Sugito reference teaches that it is well known in the art of turbochargers to provide as taught in (FIG.  4) where the textured portion is a screw connection (FIG. 4).  Such configurations/structures would allow a secure fit (FIG. 4).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the turbocharger of the Mawer reference, such that the 
turbocharger further includes a textured portion that is a screw connection, as clearly suggested and taught by the Sugito reference, in order to allow a secure fit (FIG. 4).     
14.	Regarding claim 20, the Mawer reference further discloses:
wherein the textured portion hole and the fitting hole are open toward a side of an attachment surface of the compressor, and are closed toward a side of a tip portion of the compressor (FIG. 2).
The Sugito reference teaches that it is well known in the art of turbochargers to provide as taught in (FIG.  4) where the textured portion is a screw connection (FIG. 4).  Such configurations/structures would allow a secure fit (FIG. 4).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the turbocharger of the Mawer reference, such that the turbocharger further includes a textured portion that is a screw connection, as clearly suggested and taught by the Sugito reference, in order to allow a secure fit (FIG. 4).     
15.	Regarding claim 21, the Mawer reference further discloses:
wherein the textured portion hole and the fitting hole are open toward a side of an attachment surface of the compressor, and are closed toward a side of a tip portion of the compressor (FIG. 2).
The Sugito reference teaches that it is well known in the art of turbochargers to provide as taught in (FIG.  4) where the textured portion is a screw connection (FIG. 4).  Such configurations/structures would allow a secure fit (FIG. 4).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the turbocharger of the Mawer reference, such that the 
turbocharger further includes a textured portion that is a screw connection, as clearly suggested and taught by the Sugito reference, in order to allow a secure fit (FIG. 4).     
16.	Regarding claim 22, the Mawer reference further discloses:
wherein the textured portion hole and the fitting hole are open toward a side of an attachment surface of the compressor, and are closed toward a side of a tip portion of the compressor (FIG. 2).
The Sugito reference teaches that it is well known in the art of turbochargers to provide as taught in (FIG.  4) where the textured portion is a screw connection (FIG. 4).  Such configurations/structures would allow a secure fit (FIG. 4).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the turbocharger of the Mawer reference, such that the turbocharger further includes a textured portion that is a screw connection, as clearly suggested and taught by the Sugito reference, in order to allow a secure fit (FIG. 4).  
17.	Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Mawer reference in view of the Barlog reference (US Patent Publication No. 2012/0107112) and further in view of the Sugito reference.
18.	Regarding claim 23, the Mawer reference further discloses:
wherein the textured portion hole (FIG. 2) and the fitting hole are located inside the compressor (FIG. 2).  
However, the Mawer reference fails to disclose holes located inside the compressor are open toward a side of an attachment surface and a side of a tip portion of the compressor and that the textured portion is a screw connection.
	The Barlog reference teaches it is conventional in the art of turbochargers to provide as taught in (FIG. 1) holes located inside the compressor are open toward a side of an attachment surface and a side of a tip portion of the compressor (FIG. 1).  Such 
configurations/structures would allow for additional shaft support through the body of the compressor (FIG. 1).  
The combination of the Mawer reference and the Barlong reference teach the invention as essentially claimed.  However, the modified Mawer reference fails to disclose the textured portion is a screwed connection.  
The Sugito reference teaches that it is well known in the art of turbochargers to provide as taught in (FIG.  4) where the textured portion is a screw connection (FIG. 4).  Such configurations/structures would allow a secure fit (FIG. 4).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the turbocharger of the Mawer reference, such that the turbocharger further includes holes located inside the compressor are open toward a side of an attachment surface and a side of a tip portion of the compressor and that the textured portion is a screw connection, as clearly suggested and taught by the Barlog reference and the Sugito reference, in order to allow for additional shaft support through the body of the compressor (FIG. 1) and a secure fit (FIG. 4).     
19.	Regarding claim 24, the Mawer reference further discloses:
wherein the textured portion hole (FIG. 2) and the fitting hole are located inside the compressor (FIG. 2).  
However, the Mawer reference fails to disclose holes located inside the compressor are open toward a side of an attachment surface and a side of a tip portion of the compressor and that the textured portion is a screw connection.
	The Barlog reference teaches it is conventional in the art of turbochargers to provide as taught in (FIG. 1) holes located inside the compressor are open toward a side of an attachment surface and a side of a tip portion of the compressor (FIG. 1).  Such 
configurations/structures would allow for additional shaft support through the body of the compressor (FIG. 1).  
The combination of the Mawer reference and the Barlong reference teach the invention as essentially claimed.  However, the modified Mawer reference fails to disclose the textured portion is a screwed connection.  
The Sugito reference teaches that it is well known in the art of turbochargers to provide as taught in (FIG.  4) where the textured portion is a screw connection (FIG. 4).  Such configurations/structures would allow a secure fit (FIG. 4).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the turbocharger of the Mawer reference, such that the turbocharger further includes holes located inside the compressor are open toward a side of an attachment surface and a side of a tip portion of the compressor and that the textured portion is a screw connection, as clearly suggested and taught by the Barlog reference and the Sugito reference, in order to allow for additional shaft support through the body of the compressor (FIG. 1) and a secure fit (FIG. 4).     
20.	Regarding claim 25, the Mawer reference further discloses:
wherein the textured portion hole (FIG. 2) and the fitting hole are located in the compressor.
However, the Mawer reference fails to disclose holes located inside the compressor are open toward a side of an attachment surface and a side of a tip portion of the compressor and that the textured portion is a screw connection.
	The Barlog reference teaches it is conventional in the art of turbochargers to provide as taught in (FIG. 1) holes located inside the compressor are open toward a side of an attachment surface and a side of a tip portion of the compressor (FIG. 1).  Such 
configurations/structures would allow for additional shaft support through the body of the compressor (FIG. 1).  
The combination of the Mawer reference and the Barlong reference teach the invention as essentially claimed.  However, the modified Mawer reference fails to disclose the textured portion is a screwed connection.  									The Sugito reference teaches that it is well known in the art of turbochargers to provide as taught in (FIG.  4) where the textured portion is a screw connection (FIG. 4).  Such configurations/structures would allow a secure fit (FIG. 4).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the turbocharger of the Mawer reference, such that the turbocharger further includes holes located inside the compressor are open toward a side of an attachment surface and a side of a tip portion of the compressor and that the textured portion is a screw connection, as clearly suggested and taught by the Barlog reference and the Sugito reference, in order to allow for additional shaft support through the body of the compressor (FIG. 1) and a secure fit (FIG. 4).    
 Response to Arguments
21.	Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive.  The Applicant argues that the hole to receive the guide portion (69) is shorter than the hole (82) that receives the textured portion.  The Office traverses.
Viewing the diagram of (FIG. 3), it is clear that the hole (83) is longer than the hole (82).  Applicant’s arguments then fail if that hole (83) is longer than the hole (82).  Accordingly, the claims are finally rejected.  
Conclusion
22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747